NUMBER 13-16-00214-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


TODD JANES,                                                                 Appellant,

                                             v.

THE STATE OF TEXAS,                                                         Appellee.


                     On appeal from the 319th District Court
                           of Nueces County, Texas.



                                         ORDER
                 Before Justices Garza, Perkes, and Longoria
                              Order Per Curiam

       Currently pending before the Court is appellant's motion for pro se access to the

appellate record and motion for extension of time to file a pro se brief.    Appellant's

counsel has filed an Anders brief herein and appellant has been unable to examine the

record so that he can file a pro se brief.
       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before December 16, 2016,

and it is FURTHER ORDERED that the trial court notify this Court as to the date upon

which the appellate record was made available to appellant. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014).

       Appellant’s motion for extension of time to file a pro se brief is GRANTED.

Appellant shall have thirty (30) days from the day the appellate record was first made

available to him to file his pro se brief with this Court. The State shall have twenty days

thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed
the 29th day of November, 2016.




                                            2